Exhibit 12(a) PPL CORPORATION AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (Millions of Dollars) Nine Months Ended September30, Years Ended December31, 2009 2008 2007 2006 2005 2004 Earnings, as defined: Income from Continuing Operations Before Income Taxes $ 423 $ 1,357 $ 1,281 $ 1,099 $ 780 $ 849 Less earnings of equity method investments 1 1 3 4 5 3 Distributed income from equity method investments 1 1 5 3 5 5 423 1,357 1,283 1,098 780 851 Total fixed charges as below 375 568 609 559 569 563 Less: Capitalized interest 38 59 58 24 9 6 Preferred security distributions of subsidiaries on a pre-tax basis 18 27 23 24 5 5 Interest expense related to discontinued operations 3 8 35 36 37 30 Total fixed charges included in Income from Continuing Operations Before Income Taxes 316 474 493 475 518 522 Total earnings $ 739 $ 1,831 $ 1,776 $ 1,573 $ 1,298 $ 1,373 Fixed charges, as defined: Interest on long-term debt $ 299 $ 478 $ 522 $ 482 $ 480 $ 496 Interest on short-term debt and other interest 25 28 35 13 29 20 Amortization of debt discount, expense and premium - net 11 12 8 11 23 8 Estimated interest component of operating rentals 21 22 21 29 32 34 Preferred securities distributions of subsidiaries on a pre-tax basis 18 27 23 24 5 5 Fixed charges of majority-owned share of 50% or less-owned persons 1 1 Total fixed charges (a) $ 375 $ 568 $ 609 $ 559 $ 569 $ 563 Ratio of earnings to fixed charges 2.0 3.2 2.9 2.8 2.3 2.4 Ratio of earnings to combined fixed charges and preferred stock dividends (b) 2.0 3.2 2.9 2.8 2.3 2.4 (a) Interest on unrecognized tax benefits is not included in fixed charges. (b) PPL, the parent holding company, does not have any preferred stock outstanding; therefore, the ratio of earnings to combined fixed charges and preferred stock dividends is the same as the ratio of earnings to fixed charges.
